Cynar, P.J.
On September 27, 1988, defendant pled guilty to bank robbery, MCL 750.531; MSA 28.799. Application of the sentencing guidelines to the circumstances of the instant case resulted in a recommended minimum sentence range of from twenty-four to seventy-two months. The trial court exceeded the recommended range and imposed a sentence of fifteen to forty years of imprisonment.
In this appeal as of right, defendant asserts that resentencing is required because the sentencing court’s departure from the guidelines constitutes an abuse of discretion such that it should shock the conscience of this Court. We disagree.
By administrative order, our Supreme Court mandated use of the sentencing guidelines by trial judges when imposing sentences on or after March 1, 1984. Administrative Order No. 1984-1, 418 Mich lxxx; Administrative Order No. 1985-2, 420 Mich lxii; Administrative Order No. 1988-4, 430 Mich ci. Although a sentencing judge is not compelled to adhere to the minimum sentence suggested by the guidelines, he must complete the guidelines calculations and consider the resultant suggested minimum sentence. People v Ridley, 142 Mich 129, 133-134; 369 NW2d 274 (1985). Departures from the guidelines are expected. People v Winchell, 171 Mich App 662, 667; 430 NW2d 812 *535(1988). As long as a sentencing judge articulates permissible reasons to support departure, we do not afford relief unless our appellate conscience is shocked. People v Coles, 417 Mich 523, 550; 339 NW2d 440 (1983); Winchell, supra.
Judge Snow stated in pertinent part, relative to the issue herein, as follows:
Now, inasmuch as I do not intend to abide by the scoring in either of the guidelines, I do not think it makes any difference which of the guidelines will be used, but I will use the guidelines in effect after October 1st.
The defendant committed seven bank robberies over a period of six months. Each of these offenses involved multiple victims. Defendant used a gun in each of the robberies.
After the first robbery, the defendant forced all of the employees and customers to disrobe, and when they did not want to undress completely, he threatened them with a gun and insisted they remove all their clothing.
Forcing them to disrobe severely traumatized the employees and customers, caused them much fear and resulting psychological harm which has been long-lasting.
Defendant’s actions over this six-month period terrorized many of the residents in northern Kent County and the banking community.
In addition to the loss of over $40,000 in cash, there were untold expenses to area banks for beefed-up security, lost production in manpower, and counseling services that had to be given to several victims who suffered severe mental anguish. Local police also deployed additional manpower exclusively to this case for a period of six months. I think it is safe to estimate that these crimes cost our community in the neighborhood of a quarter of a million dollars.
It is my opinion that the sentencing guidelines do not sufficiently reflect the serious nature of this crime, and the impact defendant’s conduct has had *536upon the community, how much psychological harm and how much fear his actions have caused. I am therefore sentencing outside the range of the sentencing guidelines.
It is therefore the sentence of this Court that you be taken from here to Jackson, Michigan, there delivered to the Department of Corrections to serve a term at an institution of their choice of not less than 15 nor more than 40 years.
The sentence imposed was an appropriate response to the crime and the criminal. Accordingly, we hold the sentence does not constitute an abuse of discretion which shocks the conscience of this Court.
Affirmed.
Marilyn Kelly, J., concurred.